Citation Nr: 1325588	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  11-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection to chronic kidney disease to include as secondary to service connected hiatal hernia and non service connected diabetes mellitus, 
Type II.  


REPRESENTATION

Appellant represented by:	Vaughn Simms, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson


INTRODUCTION

The Veteran had active duty service from April 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  The Veteran was afforded a May 2013 hearing before the undersigned.  A hearing transcript is associated with the claims folder.  

A review of the Virtual VA paperless claims processing system includes the hearing transcript, but does not otherwise include any pertinent records that are not currently associated with the physical claims folder. 

At the recent hearing, the Veteran raised several new claims.  The new claims include: petitions to reopen claims for service connection for diabetes mellitus, Type II and congestive heart failure; clear and unmistakable error (CUE) in an August 20, 1958 rating decision that did not assign a separate rating for painful postoperative scar as a residual from an in-service hernia operation; entitlement to an extraschedular rating for service connected hiatal hernia; and entitlement to a total disability rating based upon individual unemployability (TDIU).  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an alternative theory of entitlement, the Veteran asserts that kidney disease is secondary to not yet service connected diabetes mellitus, Type II.  He raised a petition to reopen a previously denied service connection claim for diabetes at the hearing, and it is pending.  The Board considers the pending diabetes claim to be intertwined with the currently appealed kidney disease.  Adjudication on appeal must be deferred for RO adjudication of the diabetes claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Adjudicate the current petition to reopen a previously denied service connection claim for diabetes mellitus, Type II.  

2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.  Then return to matter to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


